FDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Correction and Clarification of the Official Record
Claims were listed incorrectly in the Office Action mailed on 09/29/2020. The Disposition of Claims box 5 should read “Claim(s) 1-9 is/are pending in the application”, and box 5a should read “Of the above claim(s), 5-9 is/are withdrawn from consideration”

Response to Amendment
In response to the amendment received on 01/28/2021:
claims 1-4 and 10-12 remain pending in the application
the objection to the specification is withdrawn in light of the amendments to the specification
the U.S.C. 112(b) rejection of claim 4 is withdrawn in light of the amendment to the claim
all prior art grounds of rejection are maintained

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al (US 2015/0041083) (referenced hereinafter as “YOSHIKAWA”) in view of  Buttarelli (US 4,018,591) (1977) (referenced hereinafter as “BUTTARELLI”) and evidenced by Kock-Lee Law (“Definitions for Hydrophilicity, Hydrophobicity, and Superhydrophobicity: Getting the Basics Right”, 2014, Vol 5, Issue 4, pg. 686-688) (referenced hereinafter as “LAW”) regarding claim 1.
Regarding claims 1 and 10-12, YOSHIKAWA discloses a method for improving soil, comprising supplying, to soil a lignin decomposition product
(YOSHIKAWA discloses a lignin degradation product that can be used directly as an agricultural chemical [0111] but does not explicitly disclose applying the lignin product to soil; however, BUTTARELLI teaches that lignin and lignin derived products, have beneficial agricultural applications as soil conditioners [col. 2 lines 37-40 and col. 4 lines 60-64]; BUTTARELLI and YOSHIKAWA are analogous inventions in the field of lignin products for agricultural use; 
therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the agricultural use of the lignin product as taught by YOSHIKAWA to include application to soil in order to improve soil aggregation and impart stability  (BUTTARELLI [col. 4 lines 60-68]), 
having an aldehyde yield by alkaline nitrobenzene oxidation of 5% by mass or more 
(see YOSHIKAWA at [0113] teaching the lignin degradation product with an aldehyde yield of not less than 10% as measured by alkaline nitrobenzene oxidation), 
a weight average molecular weight of 300 or more and 100,000 or less 
(see YOSHIKAWA at [0012] anticipating a weight average molecular weight range of 2,000 to 40,000), 
and a contact angle with water of 15° or more, and 100° or less (claim 10), 80° or less (claim 11), 20° or more and 80° or less (claim 12)
(YOSHIKAWA does not explicitly disclose the contact angle, however YOSHIKAWA discloses a lignin degradation product with high solvent solubility [0001]; wherein the solvent comprises a water-soluble organic solvent [0077]) with 40-60% water [0088] and wherein insoluble components are removed [0109]; therefore YOSHIKAWA teaches a product with high solubility in water and one of ordinary skill in the art would expect a molecule with high water solubility to be hydrophilic and thus have a water contact angle less than 90° (see LAW evidencing hydrophilic contact angle at pg. 686 [col. 1, 2nd paragraph]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the solubility, and subsequently the contact angle, of the lignin degradation product of YOSHIKAWA, to be within the overlapping ranges of the claimed invention (e.g. at least 15-20° and at most 80-100°) in order to use the lignin product effectively in agricultural applications as a soil conditioner (BUTTARELLI [col 1 lines 22-31]).

Regarding claim 2, YOSHIKAWA modified by BUTTARELLI discloses the method for improving soil according to claim 1, wherein YOSHIKAWA further teaches the aldehyde yield by alkaline nitrobenzene oxidation of the lignin decomposition product is 15% by mass or more
(see YOSHIKAWA at [0113] teaching not less than 10%, more preferably not less than 25% yield; also see YOSHIKAWA at Table 1 [0160] exemplifying 20.1-33.1% aldehyde yield (see Examples 1-3)).

Regarding claims 3 and 4, YOSHIKAWA modified by BUTTARELLI discloses the method for improving soil according to claim 1, wherein BUTTARELLI further teaches the lignin decomposition product is supplied, according to claim 3, in an amount of 0.0001 parts by mass or 
(BUTTARELLI teaches a water-soluble lignin [col. 1 lines 33-36 and col. 2 lines 66-67] as a soil conditioning product [col. 2 lines 37-40] wherein the lignin product can be applied in an amount of 5-10% [col. 9 lines 31-34], thereby anticipating the range of the claimed invention), 
and according to claim 4, the lignin decomposition product is sprayed in an amount of 0.2 kg or more and 20,000 kg or less per 10 acre of soil, or equivalently 0.02- 2,000 kg/acre
(BUTTARELLI teaches spreading the lignin product by spraying [col. 9 lines 31-34] in an amount of 50-150 kg/hectare [col. 9 lines 16-30] (or equivalently 20-60 kg/acre, which reads within the claim limitation of 0.02-2,000 kg/acre).
Moreover, BUTTARELLI discloses higher dosage rates result in more rapid action of the products whereas lower dosage rates result yield the same results but after a longer time, thereby establishing the amount of lignin supplied to the soil as a result-effective variable [col. 10 lines 30-37]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the amount of lignin product taught by YOSHIKAWA in a soil conditioning application to within the claimed limitations as taught by BUTTARELLI (20-60 kg/acre as a solid and 5-10% as sprayed liquid) in order to control the amount of time it takes for the product to work as required for the vegetation cycle (BUTTARELLI [col. 10 lines 30-37]).




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 16/080,917 (reference application, hereinafter referred to as “A-917”). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a lignin decomposition product having an aldehyde yield by alkaline nitrobenzene oxidation of an overlapping range (e.g. 5% and 15% or more in the instant claim and 10% or more in A-917). Additionally, although claims 1 and 6 of A-917 are drawn to growing a plant and the instant claims 1 and 2 are drawn to improving soil, there is no patentable significance because affecting the soil would ultimately affect the plant growth. Therefore, the invention of reference application A-917 makes obvious the inventions claimed in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

  Response to Arguments
Applicant’s amendment of “10 a” to read “10 ares” is acknowledged and the remarks to the 112 (b) rejection of claim 4 related to the measure of unit “ares” is found persuasive. Thus, the 
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 
In response to applicant’s remarks that Yoshikawa et al teaches a lignin degradation product that has low solubility in water and is thus not considered to be hydrophilic, hence does not satisfy the water contact angle limitation (see Remarks [pg. 12]), examiner disagrees.
The section of Yoshikawa eta l [0077] as pointed out by applicant refers to the extraction solution the reference uses to test the extraction efficiency of the degradation product [0077, last sentence][0154], which is not the same as the degradation product. Moreover, Yoshikawa et al teaches the lignin degradation product is highly soluble in the solvent system [0001], which contains water and an organic solvent [0020] [0077, lines 1-4] such as alcohol [0081-0082], which is also soluble in water. Thus, the lignin degradation product is highly soluble in the water-solvent system, therefore is considered hydrophilic with a resulting water contact angle of less than 90° which reads on the claim. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning to select “an agricultural chemical” (see Remarks [pg.12-13]), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to applicant’s remarks that those skilled in the art would not consider applying the teaching of Buttarelli to Yoshikawa because the techniques are quite different (see Remarks [pg. 14-17]), examiner disagrees. 
Regarding applicant’s remarks that Buttarelli does not obtain a solid product (see Remarks [pg. 15, lines 1-3]), Buttarelli describes using the end product use as either a liquid diluted in water or incorporated into a solid support, for distributing into the soil [col. 6, lines 33-37] obtain as a solid product. Thus Buttarelli does teach a solid product.
Regarding applicant’s remarks that differences such as more alkali, longer reaction times, and different sources of lignin means that Buttarelli is not applicable to Yoshikawa (see Remarks [pg. 14-17]), examiner notes the “test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art” (see MPEP 2145 (III)). Buttarelli and Yoshikawa et al both teach a lignin produce, wherein Buttarelli is cited to remedy deficiencies related to applying the agricultural chemical of Yoshikawa et al [0111] to soil (Buttarelli [col. 4, lines 60-68]) in specified 
Additionally, as discussed above in para 2 of the response to arguments, Yoshikawa et al also teaches a water soluble lignin as does Buttarelli.
In response to applicant’s remarks that the co-pending application (16/080,917) is a dissimilar method from the claimed invention in that the instant claims are applied to soil (co-pending contacts with a plant) without the addition of a surfactant (see Remarks [pg. 17-18]), examiner acknowledges that while the two inventions are not identical, as disclosed in the nonstatutory double patenting rejection, they are not patentably distinct. Applying an agricultural chemical to a soil or a plant are obvious variants in promoting plant growth. Likewise, the addition of a surfactant, while another embodiment, is not disclosed as being critically important to the function of the co-pending application (see Specification of 16/080,917 at [0041]). Thus, the co-pending invention is an embodiment of the instant claims, and as such is not patentably distinct. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA GARLEY/			/JENNIFER A SMITH/Examiner, Art Unit 1731     			Primary Patent Examiner, Art Unit 1731